Citation Nr: 1206132	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-38 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left knee injury, post operative.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right knee injury, secondary to left knee injury, post operative.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right hip injury, secondary to left knee injury, post operative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION


The Veteran served on active duty from August 1975 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge, who was designated to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony has been added to the Veteran's claims file.  At his hearing the Veteran withdrew the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for cirrhosis due to chronic alcohol abuse, claimed as internal bleeding/blood clot secondary to right hip injury.  Hearing transcript, page 2.  



FINDING OF FACT

During the course of this appeal, the Board was notified that the appellant died in January 2012.
 

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the Veteran's claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board expresses no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, in this case, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA RO in North Little Rock, Arkansas.  


ORDER

The appeal is dismissed.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


